Citation Nr: 9904562	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include trapezius spasm.

2.  Entitlement to service connection for myalgia and chest 
pain.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to an increased evaluation for right knee 
retropatellar pain syndrome, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to 
September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for right knee retropatellar pain syndrome 
and assigned a 10 percent disability evaluation.  The RO 
denied service connection for left knee disability; myalgia 
causing chest pain; and trapezius strain, causing neck pain.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has chest pain now that began 
in service.  He contends that he has a left knee disability 
as a result of his service-connected right knee in that he 
has to favor his left knee.  He further contends that his 
right knee is worse than the current evaluation contemplates.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that (1) the appellant has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for entitlement to service connection for myalgia, 
disability causing chest pain, and for left knee disability 
as secondary to right knee retropatellar pain syndrome are 
well grounded and (2) the preponderance of the evidence is 
against an increased evaluation for retropatellar pain 
syndrome, right knee.


FINDINGS OF FACT

1.  A diagnosis of myalgia or atypical chest pain is not a 
disability due to disease or injury for VA purposes.

2.  Competent evidence of a current left knee disability is 
not of record.

3.  Competent evidence of a nexus between a left knee 
disability and a service-connected disability is not of 
record.

4.  Right knee retropatellar pain syndrome is currently 
manifested by painful motion and no functional impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for myalgia and chest 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for left knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Right knee retropatellar pain syndrome is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has appealed the denial of service connection 
for myalgia and chest pain.  The Court of Veterans Appeals 
has defined myalgia as "muscular pain."  Hoag v. Brown, 
4 Vet. App. 209, 211 (1993) (citing STEDMAN'S MEDICAL DICTIONARY 
913 (1982)).  The appellant has not contended that his claim 
for myalgia and chest pain arose under combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

Service medical records reveal that in February 1990, the 
appellant complained of pain in his chest for approximately 
four days.  The appellant reported that he had had a cold.  
He stated that he had been sweating at night and that he had 
no shortness of breath.  Pain was not tender to touch.  The 
appellant reported that it came and went.  The examiner 
stated that the chest was not tender to touch.  His lungs 
were clear in the left and right lobe.  There was no fluid in 
the left or right ear.  There was no redness in his throat, 
and no exudate.  His nose was clogged.  The assessment was 
myalgia secondary to flu-like symptoms.

The appellant underwent a physical examination in July 1993 
and February 1995.  Examination of the appellant's lungs and 
chest and heart were normal during both examinations.  In a 
report of medical history completed by the appellant in 
February 1995, he stated "no" to ever having or having now 
pain or pressure in chest.  A chest x-ray taken at that time 
was normal.

The appellant underwent a VA examination in November 1995.  
He reported that he had had chest pains in 1992 which were 
sharp and lasted 45 seconds to one minute.  There was no 
medication and no Nitroglycerin.  Examination of the 
appellant's cardiovascular system revealed a regular rhythm.  
There was no murmur and no gallop.  Pulse was +4 in all 
extremities.  The pulse in the sitting position is 83.  The 
blood pressure is 168/100 and respirations 20.  The diagnosis 
was atypical chest pain by history.  The appellant underwent 
a VA examination in April 1996.  The VA examiner noted that 
the appellant did not have a known history of heart problems, 
but noted that the appellant had "history of chest pain, 
probably myalgia."  The examiner stated that the appellant 
did not have an enlarged heart.  His heart was noted to have 
a normal rate and rhythm and sounds were of good quality.  No 
murmurs were detected, and there were no rubs or thrills.  
The VA examiner noted that the appellant had an abnormal 
electrocardiogram which revealed a nonspecific T-wave 
changes.  The diagnosis was atypical chest pain.

The appellant's claim for myalgia and chest pain is not well 
grounded.  The appellant was diagnosed in service for 
myalgia; however, the examiner related it to the appellant's 
flu-like symptoms.  A diagnosis of myalgia or atypical chest 
pain are not disabilities due to disease or injury for which 
service connection may be granted.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . ." 38 U.S.C.A. §§ 1110, 1131.  
The current diagnosis of atypical chest pain or the diagnosis 
of myalgia in service do not establish that there is a 
disability resulting from an injury or a disease.  See ibid.  
Absent a disease or injury, service connection may not be 
granted and thus the claim for service connection for 
myalgia, disability causing chest pain is not well grounded 
and must be denied.  Stated differently, VA does not grant 
service connection for pain in the absence of disease or 
injury.

II.  Secondary service connection

Under 38 C.F.R. § 3.310(a) (1998), secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury . . . ."  A claim for secondary service 
connection, like all claims, must be well grounded.  38 
U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy, 1 Vet. App. at 81.  A well-grounded claim for 
secondary service connection requires evidence of a current 
disability as provided by a medical diagnosis, a service-
connected disease or injury, and competent evidence providing 
a nexus between the two.

Service medical records are silent as to complaints of left 
knee problems.  Examinations conducted in July 1993 and 
February 1995 revealed normal clinical evaluations of the 
appellant's lower extremities.  In a February 1995 report of 
medical history, the examiner noted that the appellant had 
retropatellar pain syndrome as to the right knee.  

The appellant underwent a VA examination in November 1995.  
The appellant complained of pain in the left knee.  The 
examiner stated that there was no swelling and no deformity 
of the left knee.  Range of motion was 0 degrees to 
140 degrees.  The diagnosis was left knee pain with no loss 
of motion or function at this time.

The appellant's claim for entitlement to service connection 
for left knee disability claimed as secondary to the service-
connected right knee retropatellar pain syndrome is not well 
grounded.  See Caluza, supra.  The appellant has failed to 
show by competent medical evidence that he has a left knee 
disability as a result of the service-connected retropatellar 
pain syndrome, right knee.  The medical evidence of record is 
silent as to any competent medical opinion that the appellant 
has a current left knee disability that is proximately due to 
or the result of the retropatellar pain syndrome, right knee.  
Although the appellant has stated that he has a current left 
knee disability as a result of his service-connected right 
knee retropatellar pain syndrome he is a lay person, and he 
is not competent to make such a medical diagnosis.  See 
Espiritu, 2 Vet. App. at 494.  Therefore, the nexus element 
required by Reiber to well ground the claim fails.  See 
Reiber, supra. 

III.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for right knee retropatellar pain 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).  

Service medical records reveal that in July 1994, the 
appellant reported a knee injury, when he slipped on the 
stairs and bumped his right knee.  He reported a pulling pain 
with walking on the lateral and medial sides of the patella 
and sharp pain behind the knee with straightening knee 
completely.  He denied swelling and bruising and denied 
radiating pain, numbness, or tingling.  Examination of the 
right knee revealed no edema, no erythema, and no ecchymosis.  
There was tenderness to palpation on the lateral and medial 
surfaces of the patella.  There was no varus/valgus stress.  
There was some crepitus.  Gait was reported as normal.  He 
had full and active range of motion without discomfort.  He 
was able to walk on his heels and toes.  Strength was equal 
bilaterally and sensations were within normal limits to light 
touch and pin prick.  The assessment was rule out medial 
collateral ligament/lateral cruciate ligament strain.  Later 
that month, he was given a diagnosis of retropatellar pain 
syndrome.  In October 1994, it was noted to be unresolved.  
He had no edema, erythema, or ecchymosis.  The right knee was 
not tender to palpation, and there was no obvious gait 
change.  His right leg was noted to be weaker than the left 
leg.  He had full range of motion with slight pain.  

X-rays taken of the right knee in November 1994 revealed no 
recent fracture or dislocation.  There was an ununited 
apophysis of the anterior tibial metaphysis.  In December 
1994, it was noted that the appellant had a positive patella 
grind in the right knee and positive valgus and varus pain.  
The examiner noted that the appellant had a normal gait.  
That same month, upon physical examination, the appellant had 
full range of motion and good strength on the right leg.  He 
reported pain when going upstairs or when running.  The 
impression was resolving retropatellar pain syndrome.

In January 1995, he reported pain and stiffness in the right 
knee after running.  The examiner stated that there were no 
deformities.  He was not tender to palpation in the right 
knee.  He had greater strength in the left leg than the 
right.  There was no patellar grind or varus/valgus stress.  
He had increased pain on the proximal medial side of the 
right knee.  The impression was medial collateral ligament 
strain and retropatellar pain syndrome.  That same month, he 
was noted to have a normal gait.  He had positive edema, 
positive crepitus in the superior portion of the knee.  He 
had full range of motion and negative varus/valgus stress.  
There was a slight indication of patellar grind.

The appellant underwent a VA examination in November 1995.  
The appellant reported pain in his right knee.  The VA 
examiner noted that the appellant was wearing a knee brace on 
his right knee.  The examiner stated that there was no 
swelling and no deformity.  The range of motion of the right 
knee was 0 degrees to 140 degrees.  The diagnosis was right 
knee pain with no loss of motion or function at this time.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  Under Diagnostic 
Code 5260, flexion limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1998).  Under Diagnostic Code 5261, extension limited 
to 5 degrees warrants a 0 percent evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for retropatellar pain syndrome, right 
knee.  The Board notes that when the RO granted the 
10 percent evaluation, it granted it based upon the 
appellant's pain on activity.  See 38 C.F.R. § 4.59 (1998).  
The RO has evaluated the appellant's right knee by analogy to 
Diagnostic Code 5257, which addresses lateral instability and 
subluxation.  In none of the medical records of record does 
any examiner state that the appellant's right knee is 
unstable.  In July 1994 and January 1995, there was no 
varus/valgus stress.  In all the treatment reports in 
service, the appellant's range of motion was reported as 
full.  In July 1994, he had full and active range of motion 
without discomfort.  In October 1994, he had full range of 
motion with slight pain.  In December 1994 and January 1995, 
he had full range of motion.  The appellant however, 
consistently reported pain upon activity, which is why a 
10 percent evaluation was assigned to the service-connected 
retropatellar pain syndrome, right knee.  Periarticular 
pathology productive of painful motion is entitled to a 
compensable evaluation.  38 C.F.R. § 4.59.  Although the 
Board would have evaluated the disability under a different 
Diagnostic Code, the selection by the RO is harmless in view 
of the recent VA examination report.

The evidence does not warrant an evaluation greater than 10 
percent either due to actual limitation of motion or the 
functional equivalent of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the appellant has 
alleged that he has significant right knee impairment, such 
allegation has not been substantiated by the medical 
evidence.  In service, he was shown to have full range of 
motion at all times.  In October 1994, he had full range of 
motion with slight pain.  At the time of the November 1995 VA 
examination, the VA examiner reported that the appellant had 
no loss of motion or function at that time.  Service medical 
records reveal that the appellant's right leg was weaker than 
the left leg.  However, at the time of the November 1995 
examination, the VA examiner found no loss of function of the 
right knee.  Further, there was no evidence of painful 
motion.  The VA examiner did not report instability, 
weakness, tenderness, abnormal movement, or increased 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45.  The final 
determination was that there was no loss of motion or 
function of the right knee, which establishes that the 
appellant's right knee retropatellar pain syndrome is no more 
than 10 percent disabling.  See 38 C.F.R. § 4.59.

The appellant is competent to report his symptoms; however, 
to the extent that he has described pain and functional 
impairment, the medical findings do not support his 
contentions for an evaluation in excess of 10 percent.  The 
appellant has alleged that he deserves a higher evaluation 
for his right knee due to the pain and trouble he is having 
with it.  The 10 percent evaluation contemplates the pain he 
has with activity.  The VA examiner noted that the appellant 
had no loss of function and no loss of range of motion.  The 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  An evaluation in excess of 10 percent 
for right knee retropatellar pain syndrome is not warranted.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

The Board is aware that impairments under Diagnostic Code 
5257 may be rated separately from Diagnostic Codes 5260 and 
5261.  However, such separate evaluations require separate 
manifestations.  See VAOPGCPREC 9-98 (August 1998).  Here, 
the appellant has pain without instability, subluxation, 
limitation of motion, or other functional impairment.  Thus, 
separate evaluations would not be warranted as the appellant 
does not have separate manifestations.  See id.


ORDER

Service connection for myalgia and chest pain and left knee 
disability is denied.  An increased evaluation for right knee 
retropatellar pain syndrome is denied.


REMAND

In the appellant's notice of disagreement, he stated that he 
had been seen at the VA Medical Center in Alexandria, 
Louisiana, for his trapezius strain, where he received 
treatment and care.  The RO has not attempted to obtain these 
records.

It must be noted that the appellant did not address the issue 
of service connection for cervical spine disability, to 
include trapezius spasm in his VA Form 9, Appeal to the Board 
of Veterans' Appeals (substantive appeal).  Therefore, if 
there are no VA treatment reports related to the appellant's 
trapezius strain, this claim may be denied for the failure to 
timely perfect his appeal as to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the pertinent VA 
outpatient treatment reports from 1995 to 
present from the Alexandria, Louisiana, 
Medical Center and associate them with 
the claims file.

2.  If the VA treatment records do not 
exist, the RO should issue a letter to 
the appellant informing him of the 
following:

The Board has raised the issue of the 
adequacy of the allegations of error of 
fact or law in your substantive appeal as 
to the claim for service connection for 
cervical spine disability, to include 
trapezius spasm.  Specifically, in your 
VA Form 9, Appeal to the Board of 
Veterans' Appeals, you did not address 
the claim for service connection for 
cervical spine disability, to include 
trapezius spasm, which would have 
perfected your appeal as to that issue.

This is your notice of the Board's intent 
to consider the adequacy of the 
substantive appeal as to the issue stated 
above.  You have 60 days from the date 
this letter was mailed to present written 
argument or to request a hearing to 
present oral argument on the question of 
adequacy of the appeal.

If you have no argument to submit and do 
not want to request a hearing, you may 
waive the 60-day period for response by 
responding to the RO in written form.  
Otherwise, if we do not hear from you by 
the end of that period, we will assume 
that you have no argument to submit and 
do not want to request a hearing, and 
your case will be sent to the Board so 
that it may proceed with the appeal.  You 
will receive a copy of the Board's 
decision. 

The Board reserves the right to dismiss this issue.  The case 
should be returned to the Board after compliance with all 
requisite appellate procedures.  The appellant is free to 
submit additional evidence or argument on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 15 -


